Citation Nr: 1341716	
Decision Date: 12/18/13    Archive Date: 12/31/13

DOCKET NO.  09-39 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether a rating reduction from 40 percent to 20 percent for lumbar spine degenerative disc disease was proper.


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from April 1984 to July 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

In his October 2009 substantive appeal, the Veteran requested a hearing before the Board.  A hearing was scheduled in April 2011 at the St. Petersburg, Florida, RO.  In a February 2011 letter, the Veteran withdrew his hearing request, stating that, although he requested a local Board hearing, traveling to St. Petersburg would require travel and hotel costs that he could not afford, and he therefore had to decline his hearing.  The Board notes that he resides over 400 miles from the St. Petersburg RO.  However, the Veteran further stated that if the hearing were to be held at the local VA Medical Center in Pensacola, Florida, he would accept.

Not all VA medical facilities have the capabilities to host video hearings with the Board.  Therefore, in an October 2013 letter, the Board inquired as to whether the Veteran would wish to have a Board hearing if it were held at an RO closer to his residence.  In November 2013, the Veteran responded that he wished to appear at a Board videoconference hearing at the Montgomery, Alabama, RO.  Although the St. Petersburg RO will retain jurisdiction over the Veteran's appeal, it seems to be a reasonable request to give the Veteran the opportunity to have a hearing at another RO considering the distance involved.  Therefore, the appeal should be remanded to afford the Veteran a Board videoconference hearing at the Montgomery, Alabama, RO as he has requested.  See 38 C.F.R. §§ 20.704, 20.1304.  If the VA Medical Center in Pensacola does have the ability to hold a Board hearing, then the RO should schedule one, since that is far closer to the Veteran's home and his first choice.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board videoconference hearing, as appropriate, at either (1) the VA Medical Center in Pensacola if they have the ability to conduct a Board video hearing, or, if not, (2) then the RO in Montgomery, Alabama, in the order that the request for a hearing was received.  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


